 

REDSTONE LITERARY AGENTS, INC.

 


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from RedStone Literary Agents, Inc. (the “Company”) an unsecured
convertible note (the “Note”) in the principal amount of $10,000 (the “Principal
Amount”). The Subscriber agrees to be bound by the terms and conditions set
forth in the attached “Terms and Conditions of Subscription for Convertible
Note”.

 

  Subscriber Information          



Oceanside Strategies Inc.

    (Name of Subscriber)  

 

  X /s/ Dain Currie    

(Signature of Authorized Signatory)



 

 

  Dain Currie    

(Name and Title of Authorized Signatory – if the Subscriber is not an
Individual)



 

 

        (SIN, SSN, or other Tax Identification Number of the Subscriber)  

 

  10 Market Street, Suite 688, Camana Bay, Cayman Islands, KY1-9006    
(Subscriber’s Address, including city and province or state of residence)  

 

        (Telephone Number) (Email Address)  

 

  Register the Note as set forth below:  

 

  Same as above     (Name to Appear on Note Certificate)  

 

        (Address)  

 

     

 

The Company hereby accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement as of 8th day of June, 2017
(the “Closing Date”).

 

REDSTONE LITERARY AGENTS, INC.

 

Per: /s/ Jimmy Geiskopf     Authorized Signatory  

 

Address: 3250 Oakland Hills Court   Fairfield, CA 94534 Email: jgeiskopf@aol.com

 

 

 

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR CONVERTIBLE NOTE

 



1. Subscription



 

1.1         On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, the Subscriber hereby irrevocably
subscribes for and agrees to purchase an unsecured convertible note in the
principal amount of $10,000 (the “Note”) from the Company (such subscription and
agreement to purchase being, this “Subscription”) for the Principal Amount, and
the Company agrees to sell the Note to the Subscriber.

 

1.2         The Note will bear interest at a rate of 18.0% per annum, compounded
annually, which will be payable on the earlier of: (a) the maturity date of the
Note, which will be five years from the date of issuance, (b) the conversion of
any principal amount of the Note, and (c) the date that all amounts owing under
the Note are prepaid by the Company as provided in the Note. The Note will be
convertible into shares of common stock in the capital of the Issuer (each, a
“Share”) on the terms set out in the Note. The Note and the Shares are referred
to herein as the “Securities”.

 



2. Payment



 

2.1         The Parties agree that the Subscription Amount shall be paid by the
payment of $10,000 as at the Closing (the “Cash Consideration”).

 



3. Documents Required from the Subscriber



 

3.1         The Subscriber must complete, sign and return to the Company an
executed copy of this Agreement and any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.

 

3.2         Both parties to this Agreement acknowledge and agree that Clark
Wilson has acted as counsel only to the Company and is not protecting the rights
and interests of the Subscriber. The Subscriber acknowledges and agrees that the
Company and Clark Wilson have given the Subscriber the opportunity to seek, and
have recommended that the Subscriber obtain, independent legal advice with
respect to the subject matter of this Agreement and, further, the Subscriber
hereby represents and warrants to the Company and Clark Wilson that the
Subscriber has sought independent legal advice or waives such advice.

 



4. Conditions and Closing

 

4.1         The Closing is conditional upon the issue and sale of the Note being
exempt from the requirement to file a prospectus and the requirement to deliver
an offering memorandum under applicable securities laws relating to the sale of
the Note, or the Company having received such orders, consents or approvals as
may be required to permit such sale without the requirement to file a prospectus
or deliver an offering memorandum.

 

 

 

 

4.2         The Subscriber acknowledges that the certificate representing the
Note will be available for delivery upon the Closing, provided that the
Subscriber has satisfied the requirements of Section 3 hereof and the Company
has accepted this Agreement.

 



5. Acknowledgements and Agreements of Subscriber



 

5.1         The Subscriber acknowledges and agrees that:

 

  (a) the Securities have not been and will not be registered under the United
States Securities Act of 1933, as amended, (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable securities laws;         (b) the Company has not undertaken, and
will have no obligation, to register any of the Securities under the 1933 Act or
any other securities laws;         (c) the Subscriber understands and agrees
that offers and sales of any of the Securities prior to the expiration of the
period specified in Regulation S (such period hereinafter referred to as the
“Distribution Compliance Period”) shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable securities laws;         (d) the
statutory and regulatory basis for the exemption claimed for the sale of the
Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable securities laws;         (e) the
decision to acquire the Securities will not be based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision will be based entirely upon a review of any public information
(the “Public Record”) which has been filed by the Company with the United States
Securities and Exchange Commission (the “SEC”);         (f) the Company may
complete additional financings in the future in order to develop the business of
the Company and fund its ongoing development, and such future financings may
have a dilutive effect on the Subscriber but there is no assurance that such
financing will be available, on reasonable terms or at all, and if not
available, the Company may be unable to fund its ongoing development;        
(g) there are risks associated with an investment in the Securities;

 

 

 

 

  (h) the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;         (i) a portion of the Offering may be sold
pursuant to an agreement between the Company and one or more agent or agents
registered in accordance with applicable securities laws, in which case the
Company will pay a fee and/or compensation securities on commercially reasonable
terms. In addition, a finder’s fee may be payable by the Company to finders who
introduce purchasers to the Company if such persons’ subscription agreements are
accepted by the Company;         (j) the books and records of the Company were
available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Subscriber during reasonable business hours
at its principal place of business, and all documents, records and books in
connection with the distribution of the Securities hereunder have been made
available for inspection by the Subscriber, the Subscriber’s lawyer and/or
advisor(s);         (k) all of the information which the Subscriber has provided
to the Company is correct and complete as of the date this Agreement is signed,
and if there should be any change in such information prior to this Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;         (l) the Company is entitled to rely on
the representations and warranties of the Subscriber contained in this
Agreement, and the Subscriber will hold harmless the Company from any loss or
damage it or they may suffer as a result of the Subscriber’s failure to
correctly complete this Agreement;         (m) the Subscriber will indemnify and
hold harmless the Company and, where applicable, its directors, officers,
employees, agents, advisors and shareholders, from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) arising out of or
based upon any representation or warranty of the Subscriber contained in this
Agreement or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;         (n) the Subscriber
has been advised to consult the Subscriber’s own legal, tax and other advisors
with respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions, and it is solely responsible (and the
Company is not in any way responsible) for compliance with:

 

    (i) any applicable laws of the jurisdiction in which the Subscriber is
resident in connection with the distribution of the Securities hereunder, and  
          (ii) applicable resale restrictions;

 

 

 

 

    (o) the Company will refuse to register the transfer of any of the
Securities not made in accordance with the provisions of Regulation S, pursuant
to an effective registration statement under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act and in
each case in accordance with applicable securities laws;             (p) the
Subscriber consents to the placement of a legend or legends on any certificate
or other document evidencing any of the Securities setting forth or referring to
the restrictions on transferability and sale thereof contained in this
Agreement, with such legend(s) to be substantially as follows:

 

THE SECURITIES REPRESENTED HEREBY AND, IF APPLICABLE, THE SECURITIES INTO WHICH
THE SECURITIES REPRESENTED HEREBY ARE CONVERTIBLE, WERE ISSUED IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES (AS DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS
DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

 

    (q) the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption, certain protections, rights and remedies provided by the
applicable securities laws including statutory rights of rescission or damages,
will not be available to the Subscriber;             (r) no securities
commission or similar regulatory authority has reviewed or passed on the merits
of any of the Securities;             (s) there is no government or other
insurance covering any of the Securities;             (t) by execution hereof,
the Subscriber has waived the need for the Company to communicate its acceptance
of the purchase of the Securities pursuant to this Agreement; and            
(u) this Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any Subscription for any reason whatsoever.

 

 

 

 



6. Representations, Warranties and Covenants of the Subscriber



 

6.1         The Subscriber hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
Closing) that:

 

  (a) the Subscriber is not resident in the United States or Canada and:

 

    (i) the Subscriber is knowledgeable of, or has been independently advised as
to, the applicable securities laws of the securities regulators having
application in the jurisdiction in which the Subscriber is resident (the
“International Jurisdiction”) which would apply to the acquisition of the
Securities,             (ii) the Subscriber is purchasing the Securities
pursuant to exemptions from prospectus or equivalent requirements under
applicable securities laws or, if such is not applicable, the Subscriber is
permitted to purchase the Securities under the applicable securities laws of the
securities regulators in the International Jurisdiction without the need to rely
on any exemptions,             (iii) the applicable securities laws of the
authorities in the International Jurisdiction do not require the Company to make
any filings or seek any approvals of any kind whatsoever from any securities
regulator of any kind whatsoever in the International Jurisdiction in connection
with the issue and sale or resale of any of the Securities,             (iv) the
purchase of the Securities by the Subscriber does not trigger:

 

      A. any obligation to prepare and file a prospectus or similar document, or
any other report with respect to such purchase in the International
Jurisdiction, or                 B. any continuous disclosure reporting
obligation of the Company in the International Jurisdiction, and

 

    (v) the Subscriber will, if requested by the Company, deliver to the Company
a certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 

  (b) the Subscriber is not a “U.S. Person” as such term is defined by Rule 902
of Regulation S (the definition of which includes, but is not limited to, an
individual resident in the United States and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
United States);         (c) the Subscriber shall not engage in any hedging
transactions involving any of the Securities unless such transactions are in
compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable securities laws;         (d) the Subscriber is
acquiring the Securities for investment only and not with a view to resale or
distribution and, in particular, it has no intention to distribute either
directly or indirectly any of the Securities in the United States or to U.S.
Persons;

 

 

 

 

  (e) the Subscriber has not acquired the Securities as a result of, and will
not itself engage in, any directed selling efforts (as defined in Regulation S)
in the United States in respect of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of the Securities pursuant to registration thereof under
the 1933 Act and any applicable securities laws or under an exemption from such
registration requirements;         (f) the Subscriber is outside the United
States when receiving and executing this Agreement and is acquiring the
Securities as principal for the Subscriber’s own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in the Securities;         (g) the sale of the
Securities to the Subscriber as contemplated by the delivery of this Agreement,
the acceptance of it by the Company and the issuance of the Securities to the
Subscriber complies with all applicable laws of the Subscriber’s jurisdiction of
residence or domicile and will not cause the Company to become subject to or
comply with any disclosure, prospectus or reporting requirements under any such
applicable laws;         (h) the Subscriber has the legal capacity and
competence to enter into and execute this Agreement and to take all actions
required pursuant hereto and, if the Subscriber is a corporate entity, it is
duly incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Agreement on behalf of the Subscriber;         (i) the entering into of this
Agreement and the transactions contemplated hereby do not result in the
violation of any of the terms and provisions of any law applicable to, or the
constating documents of, the Subscriber or of any agreement, written or oral, to
which the Subscriber may be a party or by which the Subscriber is or may be
bound;         (j) the Subscriber has duly executed and delivered this Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;         (k) the Subscriber has received and carefully
read this Agreement;         (l) the Subscriber is aware that an investment in
the Company is speculative and involves certain risks (including those risks
disclosed in the Public Record), including the possible loss of the entire
investment;         (m) the Subscriber has made an independent examination and
investigation of an investment in the Securities and the Company and has
depended on the advice of its legal and financial advisors and agrees that the
Company will not be responsible in any way whatsoever for the Subscriber’s
decision to invest in the Securities and the Company;         (n) the Subscriber
(i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Securities for an indefinite period of time;

 

 

 

 

  (o) the Subscriber (i) is able to fend for him/her/itself in the Subscription;
(ii) has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) can afford the complete loss of this investment;         (p) the
Subscriber understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Subscriber shall promptly notify the Company;        
(q) the Subscriber is not an underwriter of, or dealer in, the Securities, nor
is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities;         (r) the Subscriber
understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition or disposition of the Securities. The Company gives
no opinion and makes no representation with respect to the tax consequences to
the Subscriber under federal, state, provincial, local or foreign tax law of the
Subscriber’s acquisition or disposition of the Securities;         (s) the
Subscriber has a pre-existing, substantive relationship with the Company (or a
person acting on its behalf) that is sufficient to enable the Company (or a
person acting on its behalf) to be aware of the Subscriber’s financial
circumstances or sophistication. This substantive relationship with the Company
(or a person acting on its behalf) through which the Subscriber is subscribing
the Securities predates the contact between the Company (or a person acting on
its behalf) and the Subscriber regarding an investment in the Securities;      
  (t) the Subscriber is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media,
or broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;         (u) no
person has made to the Subscriber any written or oral representations:

 

    (i) that any person will resell or repurchase any of the Securities,        
    (ii) that any person will refund the purchase price of any of the
Securities, or             (iii) as to the future price or value of any of the
Securities, or             (iv) that any of the Securities will be listed and
posted for trading on any stock exchange or automated dealer quotation system or
that application has been made to list and post any of the Securities on any
stock exchange or automated dealer quotation system, except that certain market
makers make market in the Company’s shares of common stock on the OTCQB market
operated by the OTC Markets Group; and

 

 

 

 

  (v) the Subscriber acknowledges and agrees that the Company shall not consider
the Subscriber’s Subscription for acceptance unless the Subscriber provides to
the Company, along with an executed copy of this Agreement, such other
supporting documentation that the Company or its legal counsel may request to
establish the Subscriber’s qualification as a qualified investor.

 

6.2         In this Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of this Agreement includes any person in the United States.

 



7. Representations and Warranties will be Relied Upon by the Company



 

7.1         The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to purchase the Securities under
applicable securities laws, or (if applicable) the eligibility of others on
whose behalf it is contracting hereunder to purchase the Securities under
applicable securities laws. The Subscriber further agrees that by accepting
delivery of the certificate representing the Note, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber on the Closing Date and that they will survive the
purchase by the Subscriber of the Securities and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Securities.

 



8. Resale Restrictions



 

8.1         The Subscriber acknowledges that any resale of the Securities will
be subject to resale restrictions contained in or required by the securities
laws applicable to the Subscriber or proposed transferee.

 

8.2         The Subscriber acknowledges that the Securities may be subject to an
indefinite “hold period” under the applicable securities laws and that the
Subscriber will not be able to resell the Securities until expiration of the
applicable “hold period” except in accordance with limited exemptions under
applicable securities laws.

 



9. Legending and Registration of Subject Securities



 

9.1         The Subscriber hereby acknowledges that a legend may be placed on
the certificates representing the Securities to the effect that the securities
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities laws.

 

9.2         The Subscriber hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

 



10. Waiver



 

10.1         The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.

 

 

 

 



11. Collection of Personal Information



 

11.1         The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber’s personal information for the purpose of
fulfilling this Agreement and completing the Offering. The Subscriber’s personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Company
to (a) stock exchanges or securities regulatory authorities, (b) the Company’s
registrar and transfer agent, (c) tax authorities and any other governmental
authorities and (d) any of the other parties involved in the Offering, including
legal counsel, and may be included in record books in connection with the
Offering. By executing this Agreement, the Subscriber is deemed to be consenting
to the collection, use and disclosure of the Subscriber’s personal information
(and, if applicable, the personal information of those on whose behalf the
Subscriber is contracting hereunder) for the foregoing purposes, and to the
retention of such personal information for as long as permitted or required by
law or business practice. Notwithstanding that the Subscriber may be purchasing
the Note as agent on behalf of an undisclosed principal, the Subscriber agrees
to provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.

 



12. Costs



 

12.1         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Note shall
be borne by the Subscriber.

 



13. Execution of Subscription Agreement



 

13.1         The Company shall be entitled to rely on delivery by facsimile
machine or e-mail of an executed copy of this Agreement, and acceptance by the
Company of such facsimile or e-mail copy shall be equally effective to create a
valid and binding agreement between the Subscriber and the Company in accordance
with the terms hereof. If less than a complete copy of this Agreement is
delivered to the Company at Closing, the Company and its counsel are entitled to
assume that the Subscriber accepts and agrees to all of the terms and conditions
of the pages not delivered at Closing unaltered. This Agreement may be executed
in two or more counterparts, each of which shall be deemed to be an original and
all of which together shall constitute one and the same Agreement.

 

13.2         The Subscriber hereby authorizes the Company to correct any minor
errors in, or complete any minor information missing from any part of this
Agreement and any other acknowledgements, provisions, forms, certificates or
documents executed by the Subscriber and delivered to the Company in connection
with the Subscription.

 



14. Currency



 

14.1         Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the United States.

 



15. Governing Law



 

15.1         This Agreement is governed by the laws of the State of Nevada and
the federal laws of the United States applicable therein. The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
purchaser for whom it is acting, irrevocably attorns to the jurisdiction of the
courts of the State of Nevada.

 

 

 

 



16. Survival



 

16.1         This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Note by the Subscriber pursuant hereto.

 



17. Assignment



 

17.1         This Agreement is not transferable or assignable.

 



18. Severability



 

18.1         The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 



19. Entire Agreement



 

19.1         Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Note, and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.

 



20. Notices



 

20.1         All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Subscriber shall be directed
to the respective addresses of the Parties as set out on the first page of this
Agreement.

 



21. Counterparts and Electronic Means



 

21.1         This Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.

 

 

 

